Title: From George Washington to Brigadier General Samuel Holden Parsons, 7 March 1778
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir
Head Quarters Valley Forge 7th March 1778

In a letter from Genl Putnam of the 13th ulto he informed me that there were two large Scows and several Gun Boats upon hand and that the timber for two floating Batteries was cut but the work not began. I must beg your attention to the compleating of these several kinds of Craft and to the repairing of any others that may want it. We shall have occasion for the common Boats to transport men, baggage and Stores with expedition when we are drawing our Reinforcements from the Eastward, and for the armed Boats and Batteries to keep open the communication should any of the Enemy’s Vessels attempt to interrupt it—Genl Putnam wrote me at the same time that some Boats were building at Albany but did not know in what forwardness they were be pleased to inform yourself and urge the necessity of having them finished. I am Yr &c.
